NOT PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               ___________

                    No. 19-3021
                    ___________

               AMRO A. ELANSARI
                             Appellant

                          v.

PAMELA RUEST; UNITED STATES MARINE CORPS
    ____________________________________

   On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
              (D.C. No. 2:19-cv-03609)
    District Judge: Honorable Petrese B. Tucker
    ____________________________________

  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                 on March 9, 2020

Before: JORDAN, BIBAS, and PHIPPS, Circuit Judges

           (Opinion filed: March 10, 2020)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Amro Elansari appeals from an order of the United States District Court for the Eastern

District of Pennsylvania, which dismissed his complaint because the defendants were im-

mune from suit. We will affirm the District Court’s judgment.1

    In his complaint, Elansari alleged that his constitutional rights were violated when the

U.S. Marine Corps did not allow him to enlist because he was on probation. Elansari stated

that he then applied for early termination of his probation in Pennsylvania’s Centre County

Court of Common Pleas for “good behavior.” D.C. Dkt. No. 2, ¶ 3. Elansari alleged that

Judge Pamela Ruest committed “fraud” when she denied his request. See id. ¶ 15.

    The District Court properly dismissed Elansari’s claims against the Marine Corps, as

federal agencies are shielded by sovereign immunity absent an explicit waiver. See FDIC

v. Meyer, 510 U.S. 471, 475 (1994). And the District Court’s dismissal of Elansari’s claims

against Judge Ruest on the basis of judicial immunity was also proper, as Elansari’s claims

challenged Judge Ruest’s decision to deny his application for early termination of proba-

tion; that decision was within her jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 356–

57 (1978) (“A judge . . . will be subject to liability only when [s]he has acted in the ‘clear

absence of all jurisdiction.’ ” (quoting Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 351


*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  We have jurisdiction under 28 U.S.C. § 1291.
                                              2
(1872))). Elansari’s conclusory allegation that Judge Ruest used “outside-of-the-courtroom

procedural tactics to deprive [him] of a fair opportunity to challenge” his conviction, Ap-

pellant’s Br. 12, does not defeat that immunity.2

    For the foregoing reasons, we will affirm the District Court’s judgment.




2
  Because the Defendants were immune from suit, the District Court did not abuse its dis-
cretion in dismissing the complaint without allowing Elansari to amend it. See Grayson v.
Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002) (indicating that a district court
should give a plaintiff leave to amend unless amendment would be inequitable or futile).
                                             3